Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 15, 2020                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

  158298 & (56)                                                                                         David F. Viviano,
                                                                                                        Chief Justice Pro Tem

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellant,                                                                     Elizabeth T. Clement
                                                                                                     Megan K. Cavanagh,
  v                                                               SC: 158298                                          Justices
                                                                  COA: 336203
                                                                  Saginaw CC: 16-042044-FH
  ALVIN BERNARD JENKINS, SR.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for rehearing and the motion to remand are
  considered, and they are DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 15, 2020
         p0715
                                                                             Clerk